Citation Nr: 1044869	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-03 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1969.

This matter originally came to the Board of Veterans Appeals 
(Board) from an August 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

In a June 2007 decision, the Board denied the Veteran's claim.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).

In a January 2009 memorandum decision, the Court vacated the 
Board's decision denying service connection for a heart condition 
and remanded the matter for action consistent with its decision.  
The remaining portion of the Board's decision, including the 
denial of an initial disability rating in excess of 10 percent 
for irritable bowel syndrome with gastroesophageal reflux disease 
and a service connection claim for hypertension, was affirmed by 
the Court.  In its June 2007 decision, the Board also had 
remanded a claim for service connection for peripheral vascular 
disease.  Following the completion of the additional evidentiary 
development ordered in the June 2007 remand, the Board, in June 
2008, denied the Veteran's claim for entitlement to service 
connection for peripheral vascular disease (PVD), claimed as 
secondary to service-connected post traumatic stress disorder 
(PTSD).

The Court also noted that the Board had adjudicated the Veteran's 
service connection claim for a heart condition only as secondary 
to PTSD.  See page 13 of memorandum decision.  It added that, if 
pursuant to the remand from the Board, VA granted service 
connection for PVD, the Veteran might also be entitled to service 
connection for a heart condition secondary to PVD.  Thus, the 
Court stated that the Veteran's heart condition claim was 
"inextricably intertwined" with the service connection claim 
for PVD.  However, as noted, VA denied the claim for service 
connection for PVD.  See August 2007 Supplemental Statement of 
the Case (SSOC) and June 2008 Board decision.


In light of the Court's decision on the claim for service 
connection for a heart condition, the Board remanded the claim in 
March 2010.  Unfortunately, in light of a recent amendment to 
38 C.F.R. § 3.309(e), discussed in more detail below, and the 
potential ramifications of the recently enacted amendment on this 
claim, additional remand is here required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for remand:  To obtain a medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

As a recitation of the factual background of this matter will be 
helpful to the VA physician who will be tasked with supplying the 
requested medical opinion, such facts are set out as follows.  

The Veteran's service treatment records are negative for 
complaints or findings of heart disease.  At his October 1969 
military separation medical examination, the Veteran's heart was 
clinically evaluated as normal.  On an accompanying  report of 
medical history, the Veteran denied a history of pain or pressure 
in the chest or palpitation or pounding heart.


The Board notes that VA regulations provide that a veteran who 
served on active duty in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  Personnel records on file show that the 
Veteran served in Vietnam from November 1967 to November 1968.  
Thus, the Veteran in this case is presumed to have been exposed 
to Agent Orange.  

In a March 1997 rating decision, the RO granted service 
connection for PTSD, effective June 17, 1996.

The Veteran underwent a VA diabetes mellitus medical examination 
in December 2004.  The examiner noted that he had reviewed the 
Veteran's claims file, as well as the "CPRS" (computerized 
patient record system) records.  The examiner commented that the 
Veteran had recently failed a nuclear cardiac study.  The Veteran 
informed the examiner that he did not know he had heart disease 
until October 2004, at which time he underwent a general overall 
medical evaluation for his peripheral vascular disease, cardiac 
disease, hypertension disease, and diabetes mellitus.  The 
examiner pointed out that the test, of which the findings are set 
out as part of an October 2004 VA history and physical 
examination report, showed a fixed profusion defect in the distal 
two-thirds of the inferior wall with hypokinesis.  It also showed 
a septal hypokinesis and septal basal dyssynergy and an estimated 
left ventricular ejection fraction of 41%.  On examination in 
December 2004, the Veteran's weight was 199 pounds, after 
subtracting five pounds for clothing.  The supplied diagnoses 
included diabetes mellitus, hypertension predating diabetes 
mellitus, and PVD of the lower extremities predating diabetes 
mellitus.  Also diagnosed was cardiac disease with positive 
nuclear study for profusion defect and hypokinesis and reduced 
ejection fraction of 41 percent, predating date of diagnosis of 
diabetes mellitus.  


In a January 2005 statement, the Veteran's attorney submitted an 
excerpt from comments associated with VA's publication of an 
interim final rule for establishing presumptions of service 
connection for diseases associated with service involving 
detention or internment as a prisoner of war.  In these comments, 
it was noted that VA had concluded that an association between 
POW experiences and heart disease was "biologically plausible" 
in that "[c]urrent medical literature suggests plausible, though 
not established, biological mechanisms by which stress and/or 
malnutrition during POW captivity could contribute to heart 
disease or stroke."  See 69 Fed. Reg. 60,083, 87-88.  The 
Veteran's attorney argued that because the Veteran was service-
connected for PTSD, there was a possibility that his heart 
disease may have been caused or aggravated by his service-
connected PTSD.

In March 2005, the Veteran submitted a claim of service 
connection for heart disease.  He argued that the disorder was 
possibly due to his PTSD and/or PVD.  He additionally claimed 
that direct service connection could also be warranted.  See VA 
Form 21-4138.  

At a March 2005 VA heart medical examination, the Veteran 
reported that as part of an October 2004 preoperative evaluation 
for status post stent surgery, he had undergone a cardiac nuclear 
study which showed a heart condition.  After examining the 
Veteran and reviewing his claims folder, the examiner's diagnoses 
included abnormal nuclear cardiac studies demonstrating reduced 
left ventricular ejection fraction and resting EKG showing right 
bundle branch block, essential hypertension, and PVD.  The 
examiner asked the Veteran why he thought his heart condition was 
secondary to his PTSD, and he responded that his depression and 
stress contributed to it.  He also noted that he had a negative 
family history of heart disease.  After considering the evidence, 
the examiner indicted that it was his opinion that the Veteran's 
current cardiac condition was less likely than not secondary to 
his PTSD.  He also noted that examiners at the VA medical 
facility were in concurrence that PTSD did not give rise to 
cardiac disease of the nature the Veteran was experiencing.  He 
further noted that the Veteran was unable to provide specific 
comments to indicate any other temporal or sequential history 
suggestive that when he was having a particularly bad time with 
his PTSD symptomatology, his cardiac condition was aggravated.


A May 2005 VA primary care clinic note includes a diagnosis of 
"HCM" (hypertrophic cardiomyopathy).  

In September 2005, the Veteran's attorney submitted an excerpt 
from the internet noting that a 1999 study had shown that combat 
veterans with PTSD appeared to be at a higher risk for coronary 
artery disease.

Additional VA clinical records, dated from March 2005 to November 
2006, showed continued treatment for numerous conditions, 
including cardiomyopathy.

In July 2010 the Board informed the Veteran by letter that a 
temporary stay had been imposed on processing claims of 
entitlement to service connection based on exposure to 
herbicides, due to the establishment of new presumptions which 
may affect his claim.  The letter went on to inform the Veteran 
that the Chairman of the Board had stayed the adjudication of, in 
pertinent part, claims for service connection for ischemic heart 
disease based upon exposure to herbicides in the Republic of 
Vietnam during the Vietnam Era.  The Veteran was additionally 
informed that the Secretary of VA was to issue regulations 
through formal rulemaking procedures to codify the new 
presumptions.  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to 
add, in pertinent part, ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of the amendment was to establish presumptive 
service connection for this disease based on herbicide exposure.  
Specifically, the final rule made the following change to 
38 C.F.R. § 3.309(e):  Added "Ischemic heart disease (including, 
but not limited to, acute, subacute, and old myocardial 
infarction; atheroscelerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina)."  
In addition, a Note 3 at the end of 38 C.F.R. § 3.309 was to 
read:  "For purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral manifestions 
of arteriosclerosis such as peripheral vascular disease or 
stroke, or any other condition that does not qualify within the 
generally accepted medical definition of Ischemic heart 
disease."  


The Board is of the opinion that based upon the medical evidence 
of record, which, while showing that the Veteran clearly suffers 
from cardiac-related problems, to include cardiac disease with 
positive nuclear study for profusion defect and hypokinesis and 
reduced ejection fraction of 41 percent and hypertrophic 
cardiomyopathy, but does not characterize the Veteran's cardiac-
problems as ischemic heart disease, a medical opinion must be 
obtained.  

As noted as part of the comments section in Federal Register 
announcement of final rule adding ischemic heart disease to the 
list of Agent Orange presumptive diseases, 75 Fed. Reg. No. 168 
(August 31, 2010), for purposes of establishing service 
connection for ischemic heart disease, ischemic heart disease is 
defined as "encompassing any atherosclerotic heart disease 
resulting in clinically significant ischemic or requiring 
coronary revascularization."  The comments also pointed out that 
ischemic heart disease "pertains only to conditions that 
directly affect the muscles of the heart."  The comments 
indicate that the definition of ischemic heart disease was taken 
from Harrison's Principles of Internal Medicine [Harrison's 
Online, Chapter 237, Ischemic Heart Disease, 2008].  

Based on the complex nature of the medical evidence on file, and 
due to the fact that the Board is not certain as to whether or 
not the Veteran currently has ischemic heart disease, for 
purposes of the newly amended provisions of 38 C.F.R. § 3.309(e), 
a VA medical opinion is here necessary.  To this, the Board 
points out that VA adjudicators are prohibited from making 
conclusions based on their own medical judgment.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's 
claims file to a suitably qualified VA 
physician for a clarifying opinion as to 
the nature and etiology of any heart 
disease - to include ischemic heart disease 
-- that may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
post-service medical records, and 
statements.  In the event that an 
examination is found to be useful, one 
should be scheduled.  

a.  The examiner should express an opinion 
as to whether or not the Veteran's 
variously-diagnosed cardiac-related 
disorders come under the above-mentioned 
definition of ischemic heart disease.

b.  The examiner should also express an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the Veteran's heart disease is causally 
related to or aggravated by his service-
connected PTSD.  In rendering the opinion 
please note that "aggravation" means a 
chronic or permanent worsening of the 
underlying condition (versus a temporary 
flare-up of symptoms) beyond its natural 
progression.  If aggravation is present, 
the examiner should indicate, to the extent 
that is possible, the approximate level of 
disability before the onset of the 
aggravation.

c.  If the examiner determines that the 
heart disease is not related to the 
service-connected disability, the examiner 
should then state an opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's current 
heart disease is causally or etiologically 
related to his military service.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.


A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any VA 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, appropriate 
corrective action must be taken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a SSOC and be afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

